DIETZEN, Justice
(dissenting).
This case presents the question of whether a district court has authority under the Domestic Abuse Act, Minn.Stat. § 518B.01 (2010), to grant an order for protection (OFP) it deems necessary to protect a child upon a finding that domestic abuse has.been committed against an adult victim in the household. The majority concludes that even when a court finds that a custodial mother is being abused by another family member and the child is in need of protection, the court lacks authority under the statute to issue an OFP unless the child was also abused. The majority reasons that the exclusive purpose of the Domestic Abuse Act is to protect only victims of domestic abuse, and therefore the district court is without authority to issue an OFP to protect the child. I conclude that section 518B.01, subdivision 6, clearly provides that when a court finds that abuse has occurred in the household, *530the court may order “other relief as it deems necessary” for the protection of the child. Minn.Stat. § 518B.01, subd. 6(13). The majority’s interpretation of the Domestic Abuse Act writes section 518B.01, subdivision 6, out of the statute, and is contrary to the clear intent of the Legislature. Consequently, I dissent.
To address the flaws in the majority’s opinion, I will discuss the noncustodial father’s right to bring a petition for an OFP under section 518B.01, the required hearing on the petition, and the authority of the court to order relief when domestic abuse is found to have occurred in the household.
I.
The Domestic Abuse Act, Minn.Stat. § 518B.01, provides a comprehensive process by which specified persons may petition the courts for protection and relief from domestic abuse. The process is initiated when a petition for an OFP is filed by a person described in the statute. Minn. Stat. § 518B.01, subd. 4(a). The petition “shall allege the existence of domestic abuse,” id., subd. 4(b), which includes “physical harm, bodily injury, or assault; [or] the infliction of fear of imminent physical harm, bodily injury, or assault” that is “committed against a family or household member by a family or household member,” id., subd. 2(a).
A petition may be brought by “a family or household member ... on behalf of minor family or household members.” Minn.Stat. § 518B.01, subd. 4(a). The child’s father, Schmidt, satisfies the requirements of subdivision 4(a). See id., subd. 2(b) (defining “parents and children” as “family or household members”). “A petition for relief shall allege the existence of domestic abuse, and shall be accompanied by an affidavit ... stating the specific facts and circumstances from which relief is sought.” . Id., subd. 4(b).
Coons argues that Schmidt lacks standing under subdivision 4(a) to bring the petition. The majority does not address this argument.1
In my view, Schmidt’s petition satisfied the requirements of subdivision 4(b) by alleging that Coons inflicted domestic abuse upon the child. The petition and accompanying affidavit allege that Schmidt “believe[s the child] is being abused by ... Bob Coons and ... is being exposed to Bob Coons abusing [the child]’s mother.” The affidavit explains that Schmidt is “in fear that [the child]’s emotional and physical safety are in jeopardy.” The petition and affidavit also describe the child’s verbal report that Coons hit the child. The affidavit concludes:
I believe that there is a past pattern of abuse by Bob Coons against his immediate family members. Based on [the *531ehild]’s most recent comments to me, I believe that Bob Coons is physically and emotionally abusing [the child]. I believe that [the child]’s mother is also a victim of abuse by Bob Coons and because she is living in the same home that she is unable to prevent the abuse.
Schmidt sought a hearing and an OFP protecting the child from “any physical harm [or] fear of immediate physical harm” caused by Coons against the child.
Following the filing of a petition, a court “shall order a hearing” on the petition. Minn.Stat. § 518B.01, subd. 5(a). At the hearing in this case, the court-appointed guardian ad litem who investigated the allegations in Schmidt’s petition testified that she “[couldn’t] say that abuse did or did not occur,” and that the child’s statement to Schmidt that Coons had hit the child may have referred to an instance when Coons spanked the child.2 The guardian testified that Coons admitted that he had slapped the child’s mother in the face, and that Coons had explained that slapping the mother “was his form of discipline.” She also testified that Coons had admitted to slapping the child’s mother on other occasions.3 The guardian admonished Coons that “[t]his has to stop. This can’t happen again.” The guardian testified that it was her understanding that the child had not witnessed the slap but that the child had possibly heard the argument leading up to it. The guardian expressed concern that it could be emotionally traumatizing for the child to witness Coons harming the child’s mother.4
The district court found that “[a]cts of domestic abuse have occurred.” Specifically, the court found that Coons slapped P.M.S.’s mother in the face during a heated argument while P.M.S. was in the house. The court could not determine whether P.M.S. witnessed the abuse, due in part to the fact that the guardian ad litem “made virtually no effort to find out if [P.M.S.] did in fact see anything.” The court further found that Coons did not “currently pose[ ] a risk of physical harm to [P.M.S.],” but expressed concern that Coons would abuse P.M.S.’s mother again, either in P.M.S.’s presence or in some other fashion that would be traumatizing to P.M.S. Moreover, the court was concerned that Coons would “graduate” from disciplining P.M.S. by spanking to the use of inappropriate types of physical punishment, as Coons had done with P.M.S.’s mother. The court determined that the minor child P.M.S. was in need of protection from Coons’s continued use of disciplinary tactics constituting domestic abuse.
II.
Upon notice and hearing on the petition, the court “may provide relief’ to a petitioner, including “restrain[ing] the abusing party from committing acts of domestic abuse” and “ordering], in its discretion, other relief as it deems necessary for the protection of a family or household member.” Minn.Stat. •§ 518B.01, subd. 6(a)(1), (13).
Subdivisions 4(b), 6(a)(1), and 6(a)(18) clearly and unambiguously provide that when a district court concludes that domestic abuse has occurred and a child is in need of protection, the court may “restrain the abusing party from committing acts of domestic abuse” against the child in the *532future, regardless of whether the petitioner has proven that the child has actually suffered domestic abuse at the hands of the abusing party. The use of the phrase “other relief’ in subdivision 6(a)(13) and the object of that phrase — “for the protection of a family or household member”— evidence an unmistakable intent by the Legislature to protect all family and household members from domestic abuse.
The majority’s interpretation of subdivision 6(a) excises subdivision 6(a)(18) from the statute. Essentially, the majority reads subdivision 6(a)(13) to limit the court’s authority to provide “other relief as it deems necessary for the protection of a family or household' member [that actually suffers domestic abuse by the abusing party].” But the statute contains no such limiting language, and the court exceeds its authority by adding words to the statute in this manner. See Rohmiller v. Hart, 811 N.W.2d 585, 590 (Minn.2012); Genin v. 1996 Mercury Marquis, 622 N.W.2d 114, 117 (Minn.2001).
The majority relies on the Legislature’s use of the word “victim” in subdivision 6(a)(4) to conclude that the intent of the Domestic Abuse Act is to provide protection via an OFP only when petitioned by persons found by the court to have been direct victims of domestic abuse. The argument is flawed for at least two reasons. First, subdivision 6(a)(13) gives the court discretion to grant “other relief’ it deems necessary to protect “a family or household member” from domestic abuse. Had the Legislature intended to limit the scope of the court’s authority to victims of domestic abuse, it would not have used the phrase “other relief.” Second, subdivision 6(a)(4) explicitly instructs courts to consider “the safety of the victim and. the children” in making an award of temporary custody or parenting time. (Emphasis added.) This phrase unequivocally demonstrates that the intent of the Domestic Abuse Act is to enable courts to protect “the children” from an abusing party even when the children are not, themselves, the direct victims of domestic abuse.
The majority is undoubtedly correct that the statute contemplates two parties to an OFP proceeding — but those parties aré the petitioner (whom the statute does not define as a “victim”) and the respondent. In short, nothing about the Legislature’s use of the term “victim” in subdivision 6(a)(4) bars a court from protecting a child from future abuse, even though the child has not been personally abused in the past.
Put simply, there is no support for the majority’s conclusion that the Legislature intended a court to be powerless to protect a minor child living in a household in which domestic abuse has already occurred, and who is at risk if the abuse continues or escalates. The majority’s interpretation permits a person known to be committing domestic abuse to act with impunity, so long as the abuser does not directly abuse the child and the victim is unwilling or unable to seek protection for himself or herself. This renders a noncustodial parent unable to obtain protection quickly for his or her minor child when domestic abuse is being committed against the custodial parent,5 as in this case. It also *533renders the noncustodial parent unable to obtain protection quickly for his or her child when domestic abuse is being committed in the custodial parent’s home against another child in the custodial parent’s home who is not a “family or household member” of the noncustodial parent. In the latter circumstance, the majority leaves the district court powerless to order the cessation of the known domestic abuse of a child because the noncustodial parent lacks authority to petition on behalf of the other child and the persons with authority to file such a petition are unwilling or unable to do so. To suggest that this outcome is in any way consistent with the intent of the Domestic Abuse Act is, to say the least, seriously flawed.
I respectfully dissent.

. Indeed, the majority criticizes the dissent's interpretation of the Act as allowing "any blood relative, any person residing with the minor, or any person who has resided with the minor in the past” to petition on behalf of the minor. But that is nothing more than the language of the Act itself. See Minn.Stat. § 518B.0I, subd. 4(a). Moreover, the majority never addresses how Schmidt falls outside of the classes of persons specifically authorized under section 518B.01, subdivision 4(a), to seek relief.
Additionally, the majority seems to assume that simply because a petition has been filed, a court will grant the requested relief. But who can petition for relief under section 518B.01, subdivision 4, is separate and distinct from whether the petition warrants relief under subdivision 6. Thus, whether the petition would be granted, and the relief that would be ordered if the petition were granted, are and should be different questions. The majority erroneously conflates standing to petition with whether the petition states a claim upon which relief can be granted and the appropriate relief to award if the petition is granted.


. Coons also testified to these facts during the OFP hearing.


. When asked during the hearing about his prior abuse of the child's mother, Coons asserted his Fifth Amendment right not to testify- ■


.The guardian testified that she had not asked the child about the allegations that Coons had hit the child or whether the child had witnessed Coons hitting the child’s mother.


. The majority argues that permitting a district court to grant an OFP to a nonvictim child it deems in need of protection, as a result of domestic abuse committed against someone else, is “not necessary” to protect children. This argument misses the mark. First, the issue before the -court is not whether at-risk children have other remedies available to protect them from domestic abuse. The issue is whether the plain language of this statute makes this relief — namely, an OFP — ■ available to protect such children. Second, the same argument can be made with respect to victims of domestic abuse. An OFP is only "one means” to protect victims from their abusers. Burkstrand v. Burkstrand, 632 N.W.2d 206, 211 (Minn.2001); See also Baker v. Baker, 494 N.W.2d 282, 285 (Minn.1992) *533(explaining that an OFP is a "band-aid" meant to provide relief limited in scope and duration “until a more permanent dispute resolution can be put in place”); State v. Errington, 310 N.W.2d 681, 682 (Minn.1981) (explaining that the Domestic Abuse Act is “an alternative to other available legal remedies”). In short, whether a victim or at-risk child may also seek other legal remedies in response to domestic abuse is completely irrelevant to the question of whether a court may issue an OFP.